Territory of Michigan, to wit;
The United States to the Marshall of the Territory of Michigan, Greeting: You are hereby Commanded to take the body of Kiskacon, a Chippaway Indian Man, Commonly Called the Chippaway Rogue, late of Saguina, in the Indian Country, in the territory of Michigan, if he may be found within the Said territory, and him Safely Keep, So that you may have his body before the Judges of our Supreme Court, at Detroit, in and for the Said territory of Michigan, on or before the next ensuing term--to answer the United States, on a bill of indictment, for murder, found against him by the grand Inquest of the body of the Said territory of Michigan. And of this writ make due return. Witness Augustus B. Woodward, Chief Judge of the territory of Michigan, at Detroit, in the territory of Michigan this nineteenth day of September, one thousand eight hundred five.
Peter Audrain
Clerk

[In the handwriting of Peter Audrain]